UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-1265



THE CLARK CONSTRUCTION GROUP, INCORPORATED,

                                                 Plaintiff - Appellant,

           versus


MODERN MOSAIC LTD; ST. PAUL FIRE AND MARINE
INSURANCE COMPANY, Successor in Interest to:
Fidelity and Guaranty Insurance Underwriters,
Incorporated,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-00-
2331-MJG)


Argued:   September 26, 2001                 Decided:   October 17, 2001


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: David Bruce Stratton, JORDAN, COYNE & SAVITS, L.L.P.,
Washington, D.C., for Appellant. Edward C. Bacon, BACON, THORNTON
& PALMER, L.L.P., Lanham, Maryland, for Appellee Modern Mosaic;
Stephen Edward Marshall, VENABLE, BAETJER & HOWARD, L.L.P., Balti-
more, Maryland, for Appellee St. Paul Fire. ON BRIEF: David P.
Durbin, JORDAN, COYNE & SAVITS, L.L.P., Washington, D.C., for
Appellant.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Clark Construction Group, Inc. (Clark) appeals the district

court’s grant of summary judgment in favor of Modern Mosaic, Ltd.

(Modern), a subcontractor of Clark, with respect to Clark’s claim

that, pursuant to a subcontract agreement between Clark and Modern,

Modern is obligated to indemnify it for litigation and settlement

expenses that it incurred in connection with the personal injury of

Jeffery Glazer, an employee of a lower-tier subcontractor of

Modern.    Clark also appeals the district court’s Rule 12(b)(6)

dismissal of its related indemnity claim against St. Paul Fire and

Marine Insurance Company.   Fed. R. Civ. P. 12(b)(6).

     Upon reviewing the parties’ briefs and the applicable law, and

having had the benefit of oral argument, we find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court.    Clark Constr. Co. v. Modern Mosaic, Ltd., No. 00-CV-2331

(D.Md. Nov. 30, 2000 & Jan. 29, 2001).



                                                          AFFIRMED




                                 2